Filed 8/10/22 In re B.B. CA5


                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


             IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT

    In re B.B., a Person Coming Under the Juvenile
    Court Law.

    THE PEOPLE,                                                                              F083892

             Plaintiff and Respondent,                                        (Super. Ct. No. JW141641-00)

                    v.
                                                                                          OPINION
    B.B.,

             Defendant and Appellant.



                                                   THE COURT *
            APPEAL from an order of the Superior Court of Kern County. Wendy L. Avila,
Judge.
            Candice L. Christensen, under appointment by the Court of Appeal, for Defendant
and Appellant.
            Rob Bonta, Attorney General, Lance E. Winters, Chief Assistant Attorney
General, Michael P. Farrell, Assistant Attorney General, Eric L. Christoffersen and Ross
K. Naughton, Deputy Attorneys General, for Plaintiff and Respondent.
                                                        -ooOoo-



*           Before Poochigian, Acting P. J., Franson, J. and Snauffer, J.
       Minor B.B. contends on appeal that the robbery finding against him by the
juvenile court must be reversed because there is no substantial evidence on the record to
support the “force” or “fear” element of robbery. The People agree, as do we. We
reverse the juvenile court’s robbery determination. In all other respects, the disposition
order is affirmed.
                              PROCEDURAL SUMMARY
       On January 15, 2021, an original juvenile wardship petition was filed, pursuant to
Welfare & Institutions Code section 602, alleging that minor had committed robbery
(Pen. Code, § 212.5, subd. (c); 1 count 1) and grand theft from a person (§ 487, subd. (c);
count 2).
       On December 23, 2021, there was a contested jurisdictional hearing. The juvenile
court found both counts of the petition to be true.
       On January 10, 2022, there was a disposition hearing. The court deemed count 2 a
felony, rather than a misdemeanor. Minor was adjudged a ward of the court and placed
on probation not to exceed his 21st birthday. He was committed to Kern Crossroads
Facility, to be released to his mother upon completion.
       On February 4, 2022, minor filed a notice of appeal.
                                 FACTUAL SUMMARY
       While playing hide-and-seek with J.M., a six-year-old, minor, then 14 years old,
asked to see J.M.’s necklace. J.M. allowed him to unclasp it. Minor removed it from
J.M.’s neck by undoing the clasp, then ran away with it. J.M. chased after minor but
could not find him.
       In court, J.M. testified that minor did not say or do anything to him when taking
his necklace, aside from asking to see it and undoing the clasp. He testified that minor



1      All statutory references are to the Penal Code unless otherwise noted.


                                             2.
did not push him. J.M. testified that E.C., minor’s friend and J.M.’s neighbor, also a
teenager, saw minor take his necklace.
       E.C. testified that he remembered playing hide-and-seek with minor and J.M., but
denied seeing minor take J.M.’s necklace, and denied that he told the police that he had.
However, E.C. testified that he did see J.M. crying, after which E.C. tried to find minor.
He testified that he failed to find minor. He testified that later that day, he told J.M.’s
mother that he did not know who had taken J.M.’s necklace.
       J.M.’s mother testified that E.C. told her that day that minor had taken J.M.’s
necklace.
                                       DISCUSSION
       Minor contends that the evidence presented by the prosecution established neither
the “force” nor “fear” element of robbery. The People agree, as do we.
       A.     Background
       During minor’s contested jurisdictional hearing, the prosecutor argued that the
“force” or “fear” element of robbery was proven by minor’s conduct, stating,

               “[Minor] approached a child who was obviously less than half his
       size and grabbed his necklace and ran away with it. I believe that is
       sufficient for the 487(c), the grand theft from a person, as well as the fact
       that he—although the minor describes that it was a clasp. The size
       difference, and the fact that he had apparently taken the necklace from
       [J.M.] before clearly indicates that there was fear or force involved, and
       therefore we would and that the Court find Count 1 and 2 to be true.”
       Defense counsel then argued,

              “As far as the robbery charge, I do not believe that Petitioner has
       shown that there was force or fear used, even if the court was to find that
       [minor] was the one that took the necklace. There are quite a few cases
       regarding force or fear. One, [People v. Morales (1975) 49 Cal.App.3d
       134, 139], which states that something more is required than just that
       quantum of force, which is necessary, [for] seizing the subject of the
       property.




                                              3.
               “J.M. testified that [minor] didn’t push him. That he just ran away.
       That he let him see it and allowed him to take the necklace off by opening
       the clasp and taking it off.

               “The element of force and fear is not present here.”
       The juvenile court then requested that the prosecutor “address the force or fear
element.” At that point, the prosecutor stated,

              “Your honor, actually I’m going to submit on that issue in regard to
       the force or fear based upon the testimony of the victim. Other than to just
       address, once again, that based upon the testimony of the victim that he had
       a necklace taken from him previously. But I will submit on that.”
       The juvenile court then stated,

               “In looking at the element of the robbery, you know the only issue is
       in relation to the force or fear, and I do think that [the prosecutor] has a
       credible argument. If you, first of all, factor in [J.M.] is actually a very
       small six year old who was on the stand. And just comparing their size
       right now. They are both presently in the court. [J.M.] is not only half his
       size, he’s only about a third of [minor’s] size. And I feel the fact that there
       were two teenagers present at the time that [minor] was taking the necklace
       off of his neck would cause that fear. I think the fact that fear is shown by
       the fact that [J.M.] was crying after the fact. And that was testified to, I
       believe, at least by [E.C.], I do think that was a brief moment of truth on his
       part.”
       The juvenile court then held that the prosecution had met its burden of proof on
both counts.
       B.      Law
       We review the minor’s contentions using the same standard of review that applies
in adult criminal cases. (In re V.V. (2011) 51 Cal.4th 1020, 1026.) “Specifically, we
determine whether substantial evidence—‘evidence that is reasonable, credible, and of
solid value’—supports the juvenile court’s findings. [Citation.] We view the evidence
‘in the light most favorable to the prosecution and presume in support of the [findings]
the existence of every fact the [court] could reasonably have deduced from the evidence.’
[Citation.] We ‘accept [all] logical inferences that the [court] might have drawn from the



                                             4.
… evidence’ [citation], but reject inferences ‘ “based on suspicion alone or on
imagination, speculation, supposition, surmise, conjecture, or guess work.” ’ [Citations.]
We will reverse only if ‘ “it appears ‘that upon no hypothesis whatever is there sufficient
substantial evidence to support’ ” the [court’s findings].’ ” (In re I.A. (2020) 48
Cal.App.5th 767, 778 (I.A.).)
       Second degree robbery is willfully and unlawfully taking personal property “by
means of force or fear.” (§ 211.)
       To establish that a robbery was committed by means of force, “it is established
that something more is required than just that quantum of force which is necessary to
accomplish the mere seizing of the property.” (People v. Morales (1975) 49 Cal.App.3d
134, 139.) “ ‘[T]he force need not be great .…’ [Citation.] ‘An accepted articulation of
the rule is that “ ‘[a]ll the force that is required to make the offense a robbery is such
force as is actually sufficient to overcome the victim’s resistance .…’ ” ’ ” (People v.
Montalvo (2019) 36 Cal.App.5th 597, 618.)
       “ ‘To establish a robbery was committed by means of fear, the prosecution “must
present evidence ‘… that the victim was in fact afraid, and that such fear allowed the
crime to be accomplished.’ ” ’ [Citation.] Thus, the fear element is subjective in nature.”
(People v. Montalvo, supra, 36 Cal.App.5th at p. 612.) The minor must demonstrate
“ ‘ “ ‘conduct, words, or circumstances reasonably calculated to produce fear .…’ ” ’ ”
(People v. Morehead (2011) 191 Cal.App.4th 765, 775.) “ ‘The fear is sufficient if it
facilitated the [minor]’s taking of the property. Thus, any intimidation, even without
threats, may be sufficient.’ ” (Montalvo, at p. 612.) “[G]iven the language of
section 212, the intimidation must not only produce fear, but the fear must be of the
infliction of injury.” (Ibid.) “However, the victim need not explicitly testify that he or
she was afraid of injury where there is evidence from which it can be inferred that the
victim was in fact afraid of injury.” (Ibid.)



                                                5.
       C.     Analysis
       Minor contends there is no substantial evidence to support the “force or fear”
element of the juvenile court’s robbery determination. The People agree, as do we.
       There is no substantial evidence on the record that minor used “force,” per
section 212.5, subdivision (c), to commit robbery. J.M. did not testify that he resisted
minor, or that minor did anything more to obtain the necklace from him than ask to see it,
which J.M. testified that he then allowed minor to do. J.M. denied that minor did or said
anything else to him and testified that minor did not push him during the interaction.
Accordingly, when viewing the evidence “ ‘in the light most favorable to the prosecution
and presum[ing] in support of the [findings] the existence of every fact the [court] could
reasonably have deduced from the evidence,’ ” the record here fails to establish that
minor used anything more than the force required to accomplish the seizing of the
property from J.M. (I.A., supra, 48 Cal.App.5th at p. 778.)
       There is also no substantial evidence on the record that minor used “fear,” per
section 212.5, subdivision (c), to commit robbery. Here, J.M. also said nothing about
being afraid of minor during his testimony. Although J.M. was, as the juvenile court
noted, found crying after the incident, this is not substantial evidence that J.M. feared
injury at minor’s hands at the time minor was unclasping his necklace from his neck.
There was no testimony that J.M. was crying while minor was in the process of removing
the necklace. J.M. also did not testify that the difference in age or size made him fear
minor when he asked to see his necklace. Furthermore, J.M. testified that minor did not
take the necklace without asking, but first asked him if he could see it, which J.M.
testified that he allowed him to do. Accordingly, when viewing the evidence “ ‘in the
light most favorable to the prosecution and presum[ing] in support of the [findings] the
existence of every fact the [court] could reasonably have deduced from the evidence,’ ”
the record here contains no substantial evidence to establish that J.M. feared injury from



                                             6.
minor when minor was taking the necklace from J.M. (I.A., supra, 48 Cal.App.5th at
p. 778.)
       Substantial evidence does not support the juvenile court’s determination that
minor committed robbery using “force” or “fear.”
                                     DISPOSITION
       We reverse the juvenile court’s robbery determination. In all other respects, the
disposition order is affirmed.




                                            7.